          Case 1:21-cv-00155-NONE-EPG Document 27 Filed 07/23/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                               EASTERN DISTRICT OF CALIFORNIA
 9

10

11                                                   Case No. 1:21-cv-00155-NONE-EPG (PC)
      JOHN WESLEY WILLIAMS,
12
                        Plaintiff,                   ORDER GRANTING DEFENDANTS’
13
                                                     REQUEST FOR EXTENSION OF TIME TO
             v.                                      RESPOND TO PLAINTIFF’S COMPLAINT
14
      BEER, et al.,                                  (ECF No. 26)
15
                        Defendants.
16

17

18          This matter having come before the Court on Defendants’ request for additional time to
19   respond to Plaintiff’s complaint (ECF No. 26) and good cause appearing, the request is
20   GRANTED.
21          Defendants shall have until September 21, 2021, to respond to Plaintiff’s operative
22   complaint.
23
     IT IS SO ORDERED.
24

25
        Dated:    July 23, 2021                              /s/
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28


                                                   1
